Title: To John Adams from John Murray, 29 August 1798
From: Murray, John
To: Adams, John



Sir,
Boston August 29. 1798

Having been so often blest by the soothing, chearing evidences of true greatness, in your company, I am emboldened to present myself before the first man in the Nation, with as little terror, as I would before the Being that made him so—
First, then, Permit me, Sir, to congratulate you on the prospect of the recovery of your excellent Lady. I was this day made very happy by being informed she was much better—
Secondly. I beg leave in this way to rectify a mistake occasioned by a similarity of names.—when I had the honor of a seat by your side, in your Parlour, and Mr Epes Sargent, the Gentleman on whose behalf Mrs. Murray did herself the honor to write to you, was the subject of conversation—you observed that, he had been in your company a few days before, but, on your condescending to describe him, we found it was not Mr. Epes Sargent—it was Colo. Dudly Sargent, Unkle to Mr. Epes Sargent, to Colo. Winthrop Sargent and to Mrs Murray—
Whatever the great disposer of all events may dispose you to do, respecting the subject of Mrs. Murrays letter, or whether you may ever see fit to place him in a station where he may be able to serve his Country, and himself, or not—it is the wish of your humble friends, Mrs. Murray, and myself, that you may not mistake the men.
Sensible, however, that, as the welfare of a nation is the subject of your contemplation it cannot be matter of wonder if minute matters should be absorbed in the magnitude of your object. Permit me, dear Sir, to observe, while Mrs. Murray may justly say every thing she has advanced of Mr. Epes Sargent, of Colo. Dudly Sargent she has only to say, she regards him as the Brother of her Father, and sincerely wishes him success in every laudable pursuit—That Colo. Dudly Sargent, resides in Sullivan in this state—and Mr. Epes Sargent in Hampstead, near Haverhill, in the State of New Hampshire—
I pray you, dear Sir, to do me the honor, to make my most respectful compliments acceptable to your excellent Lady, and to believe me, when I assure you, that, as a lover of my Country, and myself, I esteem it my greatest honor, to be, with profound admiration, and sincere affection. Your gratefully devoted, / and very Humble Servant

John Murray